ORDER
By order dated July 13, 1993, this Court ordered that the petition for review be *118treated as a petition for special action, accepted jurisdiction, and remanded the matter to the trial court for findings.
On remand, the trial court made findings pursuant to our order and incorporated them in its September 14, 1993 minute entry. Those findings make it apparent that the trial court’s January 11, 1993 order denying the motion for reconsideration and denying the motion to set aside its previous minute entry was entered inadvertently or improvidently or as the result of administrative error. Therefore,
IT IS ORDERED that the trial court’s December 7, 1992 order is vacated insofar as it imposes sanctions of any type against Sunbeam Corporation and Sears, Roebuck & Company.
IT IS FURTHER ORDERED that the matter is remanded to the trial court for all further proceedings.